Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 12,
2016.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-14-00924-CV


     VINCENT ANTHONY MATASSA AND ADAM HENRY ROBISON,
                        Appellants

                                         V.

               BRIGHTOIL PETROLEUM (USA), INC., Appellee

                     On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-37056


                     MEMORANDUM                  OPINION

      This is an appeal from a judgment signed September 4, 2014. On May 5, 2016,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Jamison, Donovan, and Brown.